DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 have been examined and is pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/30/2020 and 03/31/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of software, per se. The claim does not fall within at least one of the four categories of patent eligible subject matter because the applicant has claimed a system for data management without reciting any non-transitory or hardware element in the body of the claim. Thus, the claim is directed to a software product, per se, without any recitation of a non-transitory hardware element. Appropriate correction is required to direct claim 1 towards a statutory category.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication No. 2002/0169876 to Curie et al. (hereinafter Curie).
Regarding Claim 1, Curie anticipates a resource provisioning management system, which includes:
a system for data management comprising a managed service environment; Curie discloses a system with managed services 26 (Fig. 1, ¶65).
 a mail server environment; Curie discloses the workflow server component 212 includes email service (Fig. 4, ¶117).
a client environment; Curie discloses the client environment that includes employees (or partners) 52, employee administrators 54 and supervisors 56 (Fig. 2, ¶70).
 a data management application wherein said data management application manages data across said managed service environment, said mail server environment, and said client environment; Curie discloses (Figs. 1, 2 and ¶52) a platform computer system 10 functioning as an application service provider that deploys, hosts and manages access to data applications (¶57) such as software and other resources across a plurality of user computers, administrator computers, customer end users, customer administrators, customer supervisors, external 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2456	

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456